335 So. 2d 188 (1976)
In re Russell Hobson HURLEY, Jr.
v.
STATE.
Ex parte Russell Hobson Hurley, Jr.
SC 1854.
Supreme Court of Alabama.
July 16, 1976.
Russell Hobson Hurley, Jr., pro se.
No appearance for the State.
JONES, Justice.
Petition of Russell Hobson Hurley, Jr. for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Hurley v. State, 58 Ala.App. , 335 So. 2d 183.
WRIT DENIED.
HEFLIN, C. J., and MADDOX, SHORES and BEATTY, JJ., concur.